— In an action for a declaratory judgment and a permanent injunction, defendants appeal from an order of the Supreme Court, Rockland County (Walsh, J.), entered August 25,1981, which denied, without a hearing, their motion to vacate and set aside a preliminary injunction issued December 15, 1980. Order reversed, with $50 costs and disbursements, and matter remitted to Special Term for a hearing on the merits of defendants’ motion. We note initially that CPLR 6314 allows a defendant to move to vacate a preliminary injunction, on notice to the plaintiff, “at any time”. Special Term thus erred in declining to consider the merits of defendants’ motion. We also find that there is an insufficient factual basis in the record on which to review the merits of the granting of the preliminary injunction. Furthermore, the record fails to set forth a factual basis underpinning the sufficiency of the undertaking required by Special Term. We therefore remit the matter to Special Term and direct that it hold a hearing on the merits of defendants’ motion, ascertain further facts, and make findings of fact as to the basis for its decision. Mollen, P. J., Titone, Thompson and Rubin, JJ., concur.